[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2199

                       UNITED STATES,

                          Appellee,

                             v.

                     LAWRENCE MASTELLO,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

    [Hon. Frank H. Freedman, Senior U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.

                                        

Tina Schneider on brief for appellant.
Donald                     K.                         Stern, United States Attorney, and     Kevin                                                                       O'Regan,
Assistant United States Attorney, on brief for appellee.

                                        

                        July 23, 1997
                                        

     Per Curiam                          . Upon careful consideration of the briefs and

record, we conclude that this appeal does not present a

substantial question.  See 1st Cir. Loc. R. 27.1. 

     The 24-month sentence imposed upon revocation of

supervised release was within the district court's authority

under 18 U.S.C. S 3583(e)(3) and was not inconsistent with

U.S.S.G. S 7B1.4.  See United                                           States v. O'Neil, 11 F.3d 292,

301 n.11 (1st Cir. 1993) (the S 7B1.4 sentencing table is

advisory, not mandatory). In our view, the district court's

statement of reasons for the longer sentence, including

defendant's repeated disobedience, was sufficient and gave

adequate weight to the guideline provisions.

     The sentence is affirmed.  See 1st Cir. R. 27.1.

                             -2-